DETAILED ACTION

This office action is in response to amendments filed  on 10/12/2021.
Claims 1-10 are pending of which claims 1, 4, 7 and 8 are independent claims.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 20120113938 to Larsson (hereinafter “Larsson”) in view of US. Pub. 20140204853 to Ko (hereinafter “Ko”).

Regarding claim 1: Larsson discloses a mobile station apparatus comprising: generation circuitry configured to determine the sequence without the first parameter generate the demodulation reference signal based on the sequence (Larsson, see paragraph [0008-0009], to facilitate access to systems for a random accessing  by mobile station using a shared channel, a demodulation reference signal is generated as a product of  a base sequence and a reference signal sequence index received at a higher level in the frequency domain, and the base sequence is constructed from so-called Zadoff-Chu sequences   without the received first parameters, and  Zadoff-Chu sequences have good correlation properties, and the autocorrelation for a Zadoff-Chu sequence is zero for non-zero delays where the cross-correlation between different sequences is low; and for low bandwidth allocations, computer-generated sequences are used instead, to increase the number of available sequences and each of several reference signal sequence indexes, called cyclic shifts in LTE, may be applied to a given base sequence to generate several reference signals that are orthogonal to each other, and based on the cell identity for the serving LTE base station, a random base sequence and sequence shift is selected for each slot, to avoid the use of the same reference signal in two adjacent cells);  in a case that the transmission of the physical uplink shared channel corresponds to a random access response grant as part of a contention based random access procedure or retransmission of a transport block as part of the contention based random access procedure(Larsson, see paragraph[0018], based on an uplink resource grant received from the base station node, and transmitting a second message to the base station node according to the uplink resource grant and this second message includes the device identifier and a second a demodulation reference signal derived from a base reference sequence shifted according to the selected sequence  index as part of random access procedure and see paragraph [0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).  

However, Larsson does not explicitly teach transmission circuitry configured to receive, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence, wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with transmission of a physical uplink shared channel sequence. However, Ko in the same or similar field of endeavor teaches transmission circuitry configured to receive, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration), wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with  (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration  and also see paragraph[0474], the base station notifies a terminal of a position of an OFDM symbol at which a PDSCH is started through additional signaling. In this case, the terminal considers that PDSCH REs are mapped to REs in which only PDSCH is transmitted and see paragraph[0410], in the case of an uplink, by putting a control field in DCI, a base station indirectly notifies a terminal of a transmission parameter to be used for transmission by the terminal, for example, a base station indicates a cell index in the control field in the DCI, and the terminal transmits a PUSCH and a DMRS on the basis of the cell index using a transmission parameter (using PCI a DMRS and a sequence  is generated  for PUSCH transmission(see paragraph [0168]) ) used in the corresponding cell as if the terminal belonged to the cell). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into Larsson’s system/method because it would allow a cooperative transmission method using a plurality of points belonging to the same cell.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase communication efficiency of a wireless communication system (Ko; [0029]).

Regarding claim 2: Larsson discloses the mobile station apparatus according to claim 1, wherein the retransmission is scheduled by first downlink control information with a temporary cell radio network temporary identifier (Larsson, see paragraph [0018],  a re-transmission is addressed to a temporary identifier corresponding to the mobile communications device).  

Regarding claim 3: Larsson discloses the mobile station apparatus according to claim 1, wherein the sequence is given by a qth root Zadoff-Chu sequence, in a case that a length of the demodulation reference signal is equal to or larger than 36, the number q being given by at least a sequence group number (Larsson, see paragraph [0008-0009], a demodulation reference signal is generated as a product of  a base sequence and a reference signal sequence index received at a higher level in the frequency domain, and the base sequence is constructed from so-called Zadoff-Chu sequences, which have good correlation properties, and the autocorrelation for a Zadoff-Chu sequence is zero for non-zero delays where the cross-correlation between different sequences is low and the base sequence is used to generate a sequence group, and examiner understood that the condition imposed ( greater than or equal to 36 ) is part of the Zandoff generation criteria where for anything lower than 36 is considered low bandwidth and Zandoff should not be used because orthogonality is not achieved by Zadoff and for low bandwidth allocations, for this, a  computer-generated sequences are used instead, to increase the number of available sequences and each of several reference signal sequence indexes, called cyclic shifts in LTE, may be applied to a given base sequence to generate several reference signals that are orthogonal to each other, and based on the cell identity for the serving LTE base station, a random base sequence and sequence shift is selected for each slot, to avoid the use of the same reference signal in two adjacent cells (see paragraphs [0008-0009]), in a case that the transmission of the physical uplink shared channel corresponds to the random access response grant as part of the contention based random access procedure or the retransmission of the transport block as part of the contention based random access procedure( Larsson, see paragraph[0018], based on an uplink resource grant received from the base station node, and transmitting a second message to the base station node according to the uplink resource grant and this second message includes the device identifier and a second a demodulation reference signal derived from a base reference sequence shifted according to the selected sequence  index as part of random access procedure and see paragraph [0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).  

Regarding claim 4: Larsson discloses a base station apparatus comprising: generation circuitry configured to determine the sequence without the first parameter generate the demodulation reference signal based on the sequence (Larsson, see paragraph [0008-0009], to facilitate access to systems for a random accessing  by mobile station using a shared channel, a demodulation reference signal is generated as a product of  a base sequence and a reference signal sequence index received at a higher level in the frequency domain, and the base sequence is constructed from so-called Zadoff-Chu sequences   without the received parameters, which have good correlation properties, and the autocorrelation for a Zadoff-Chu sequence is zero for non-zero delays where the cross-correlation between different sequences is low, and for low bandwidth allocations, computer-generated sequences are used instead, to increase the number of available sequences and each of several reference signal sequence indexes, called cyclic shifts in LTE, may be applied to a given base sequence to generate several reference signals that are orthogonal to each other, and based on the cell identity for the serving LTE base station, a random base sequence and sequence shift is selected for each slot, to avoid the use of the same reference signal in two adjacent cells);  in a case that the transmission of the physical uplink shared channel corresponds to a random access response grant as part of a contention based random access procedure or retransmission of a transport block as part of the contention based random access procedure(Larsson, see paragraph[0018], based on an uplink resource grant received from the base station node, and transmitting a second message to the base station node according to the uplink resource grant and this second message includes the device identifier and a second a demodulation reference signal derived from a base reference sequence shifted according to the selected sequence  index as part of random access procedure and see paragraph [0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).  

However, Larsson does not explicitly teach transmission circuitry configured to receive, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence, wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with transmission of a physical uplink shared channel sequence. However, Ko in the same or similar field of endeavor teaches transmission circuitry configured to receive, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration), wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with transmission of a physical uplink shared channel sequence (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration  and also see paragraph[0474], the base station notifies a terminal of a position of an OFDM symbol at which a PDSCH is started through additional signaling. In this case, the terminal considers that PDSCH REs are mapped to REs in which only PDSCH is transmitted and see paragraph[0410], in the case of an uplink, by putting a control field in DCI, a base station indirectly notifies a terminal of a transmission parameter to be used for transmission by the terminal, for example, a base station indicates a cell index in the control field in the DCI, and the terminal transmits a PUSCH and a DMRS on the basis of the cell index using a transmission parameter (using PCI a DMRS and a sequence  is generated  for PUSCH transmission(see paragraph [0168]) ) used in the corresponding cell as if the terminal belonged to the cell). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into Larsson’s system/method because it would allow a cooperative transmission method using a plurality of points belonging to the same cell.  Such Ko; [0029]).

Regarding claim 5: Larsson discloses the base station apparatus according to claim 4, wherein the retransmission includes a retransmission which is scheduled by first downlink control information with a temporary cell radio network temporary identifier (Larsson, see paragraph [0018],  a re-transmission is addressed to a temporary identifier corresponding to the mobile communications device).  

Regarding claim 6: Larsson discloses the base station apparatus according to claim 4, wherein the sequence is given by a qth root Zadoff-Chu sequence, in a case that a length of the demodulation reference signal is equal to or larger than 36, the number q being given by at least a sequence group number(Larsson, see paragraph [0008-0009], a demodulation reference signal is generated as a product of  a base sequence and a reference signal sequence index received at a higher level in the frequency domain, and the base sequence is constructed from so-called Zadoff-Chu sequences, which have good correlation properties, and the autocorrelation for a Zadoff-Chu sequence is zero for non-zero delays where the cross-correlation between different sequences is low and the base sequence is used to generate a sequence group, and examiner understood that the condition imposed ( greater than or equal to 36 ) is part of the Zandoff generation criteria where for anything lower than 36 is considered low bandwidth and Zandoff should not be used because orthogonality is not achieved by Zadoff and for low bandwidth allocations, computer-generated sequences are used instead, to increase the number of available sequences and each of several reference signal sequence indexes, called cyclic shifts in LTE, may be applied to a given base sequence to generate several reference signals that are orthogonal to each other, and based on the cell identity for the serving LTE base station, a random base sequence and sequence shift is selected for each slot, to avoid the use of the same reference signal in two adjacent cells (see paragraphs [0008-0009]), the sequence group number is determined without the first parameter, in a case that the transmission of the physical uplink shared channel corresponds to neither the random access response grant as part of the contention based random access procedure nor the retransmission of the transport block as part of the contention based random access procedure (Larsson, see paragraph[0018], based on an uplink resource grant received from the base station node, and transmitting a second message to the base station node according to the uplink resource grant and this second message includes the device identifier and a second a demodulation reference signal derived from a base reference sequence shifted according to the selected sequence  index as part of random access procedure and see paragraph [0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).  

Regarding claim 7: Larsson discloses a communication method for a mobile station apparatus, the communication method comprising: determining the sequence without the first parameter, in a case that the transmission of the physical uplink shared channel corresponds to a random access response grant as part of a contention based random access procedure or retransmission of a transport block as part of the contention based random access procedure; and generating the demodulation reference signal based on the sequence  (Larsson, see paragraph[0018], based on an uplink resource grant received from the base station node, and transmitting a second message to the base station node according to the uplink resource grant and this second message includes the device identifier and a second a demodulation reference signal derived from a base reference sequence shifted according to the selected sequence  index as part of random access procedure and see paragraph [0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).

However, Larsson does not explicitly teach transmission circuitry configured to receive, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence, wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with transmission of a physical uplink shared channel sequence. However, Ko in the same or similar field of endeavor teaches transmission circuitry configured to receive, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration), wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with transmission of a physical uplink shared channel sequence (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration  and also see paragraph[0474], the base station notifies a terminal of a position of an OFDM symbol at which a PDSCH is started through additional signaling. In this case, the terminal considers that PDSCH REs are mapped to REs in which only PDSCH is transmitted and see paragraph[0410], in the case of an uplink, by putting a control field in DCI, a base station indirectly notifies a terminal of a transmission parameter to be used for transmission by the terminal, for example, a base station indicates a cell index in the control field in the DCI, and the terminal transmits a PUSCH and a DMRS on the basis of the cell index using a transmission parameter (using PCI a DMRS and a sequence  is generated  for PUSCH transmission(see paragraph [0168]) ) used in the corresponding cell as if the terminal belonged to the cell). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into Larsson’s system/method because it would allow a cooperative transmission method using a plurality of points belonging to the same cell.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase communication efficiency of a wireless communication system (Ko; [0029]).

Regarding claim 8: Larsson discloses a communication method for a base station apparatus, the communication method comprising: receiving the demodulation reference signal, wherein the demodulation reference signal is based on the sequence, and the sequence is determined without the first parameter (Larsson, see paragraph [0008-0009], to facilitate access to systems for a random accessing  by mobile station using a shared channel, a demodulation reference signal is generated as a product of  a base sequence and a reference signal sequence index received at a higher level in the frequency domain, and the base sequence is constructed from so-called Zadoff-Chu sequences   without the received first parameters, which have good correlation properties, and the autocorrelation for a Zadoff-Chu sequence is zero for non-zero delays where the cross-correlation between different sequences is low, and for low bandwidth allocations, computer-generated sequences are used instead, to increase the number of available sequences and each of several reference signal sequence indexes, called cyclic shifts in LTE, may be applied to a given base sequence to generate several reference signals that are orthogonal to each other, and based on the cell identity for the serving LTE base station, a random base sequence and sequence shift is selected for each slot, to avoid the use of the same reference signal in two adjacent cells) , in a case that the transmission of the physical uplink shared channel corresponds to a random access response grant as part of a contention based random access procedure or retransmission of a transport block as part of the contention based random access procedure (Larsson, see paragraph[0018], based on an uplink resource grant received from the base station node, and transmitting a second message to the base station node according to the uplink resource grant and this second message includes the device identifier and a second a demodulation reference signal derived from a base reference sequence shifted according to the selected sequence  index as part of random access procedure and see paragraph [0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).

However, Larsson does not explicitly transmitting, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence, wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with transmission of a physical uplink shared channel. However, Ko in the same or similar field of endeavor teaches transmission circuitry configured to receive, by using a Radio Resource Control (RRC) layer message, information indicative of a first parameter for generation of a sequence (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration), wherein a demodulation reference signal is given by the sequence, the sequence is a set of values, and the demodulation reference signal is associated with transmission of a physical uplink shared channel (Ko, see paragraph [0254], a terminal needs to know a DMRS sequence used for PDSCH demodulation to demodulate a PDSCH, and a base station notifies the terminal of an initial value setting of the DMRS sequence through RRC configuration  and also see paragraph[0474], the base station notifies a terminal of a position of an OFDM symbol at which a PDSCH is started through additional signaling. In this case, the terminal considers that PDSCH REs are mapped to REs in which only PDSCH is transmitted and see paragraph[0410], in the case of an uplink, by putting a control field in DCI, a base station indirectly notifies a terminal of a transmission parameter to be used for transmission by the terminal, for example, a base station indicates a cell index in the control field in the DCI, and the terminal transmits a PUSCH and a DMRS on the basis of the cell index using a transmission parameter (using PCI a DMRS and a sequence  is generated  for PUSCH transmission(see paragraph [0168]) ) used in the corresponding cell as if the terminal belonged to the cell). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into Larsson’s system/method because it would allow a cooperative transmission method using a plurality of points belonging to the same cell.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to increase communication efficiency of a wireless communication system (Ko; [0029]).

Regarding claim 9: Larsson discloses the mobile station apparatus according to claim 2, wherein the generation circuitry is further configured to determine the sequence Larsson, see paragraph[0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).  

Regarding claim 10: Larsson discloses the base station apparatus according to claim 5, wherein the sequence is based on at least the first parameter, in a case that the transmission of the physical uplink shared channel is scheduled by second downlink control information with a cell radio network temporary identifier(Larsson, see paragraph[0012], in a contention based random access procedure a mobile station first receives system information for the random access procedures from a base station and then initiates the random access procedure by randomly selecting one of several sequenced preambles available for contention-based random access and then transmit the selected random access preamble on the physical random access channel (PRACH) to eNodeB, the base station acknowledges any preamble it detects by transmitting a random access  response (MSG2), this random access response includes an initial grant of resources to be used on the uplink shared channel, a temporary C-RNTI, and a time alignment (TA) update based on the timing offset of the preamble measured by the eNodeB).   
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. See below:

  
Applicant argues that  Ko's (PCT) filing date of July 7, 2012 is not prior to the present application, and is not-due to the corresponding publication of Ko's PCT application only in Korean applicable under §102(e) even if it had been published prior to the effective filing date of the present application. Ko is disqualified as prior art. As acknowledged by the Office Action, Larsson is insufficient alone to disclose or make obvious every feature of the claims. Claims 1-10 are submitted as being in condition for allowance. Applicant respectfully requests withdrawal of the rejection, favorable reconsideration and allowance of all pending claims. 

Examiner respectfully disagrees with applicant because Ko qualifies as a prior art for reason that its effective date earlier than the application. Examiner has attached translation of the prior by USPTO translation group.
 

  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

 /PHIRIN SAM/ Primary Examiner, Art Unit 2476